Citation Nr: 1713715	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-23 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to February 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to special monthly compensation (SMC) based on aid and attendance.

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.  Shortly thereafter, the Veteran submitted additional evidence and waived his right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).


FINDING OF FACT

The Veteran's service-connected disabilities alone render him in need of regular aid and attendance.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation by reason of the need for regular aid and attendance of another person are met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 352(a) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he should be granted SMC for aid and attendance benefits due to service-connected disabilities.

SMC may be granted to a Veteran on the basis of the need for regular aid and attendance from another person or of being housebound.  In other words, a Veteran may receive SMC for either needing the regular aid and attendance of another person or for being housebound but not for both simultaneously.  SMC by reason of the need for regular aid and attendance of another person is a greater monthly benefit than SMC by reason of being housebound.  38 U.S.C.A. §§ 1114 (l), (s). 

SMC by reason of the need for regular aid and attendance of another person is payable if a Veteran, as the result of service-connected disability, either: (1) has suffered the anatomical loss or loss of use of both feet, (2) has suffered the anatomical loss or loss of use of one hand and one foot, (3) is blind in both eyes, (4) is permanently bedridden, or (5) is with such significant disabilities/so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).  Determinations should be on the basis of a Veteran being permanently bedridden rather than needing regular aid and attendance to avoid reduction during hospitalization where aid and attendance is provided in kind.  38 C.F.R. § 3.350(b)(4). 

Bedridden means that the Veteran is actually required to remain in bed.  38 C.F.R. § 3.352(a).  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  In determining the need for regular aid and attendance of another person, several factors are for consideration.  Id.  These include: (1) the inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable, (2) the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the Veteran's particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.), (3) the inability of the Veteran to feed himself through loss of coordination of his upper extremities or through extreme weakness, (4) the inability of the Veteran to attend to the wants of nature, (5) incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment, and (6) the Veteran being bedridden.  Id.  

Granting SMC by reason of the need for regular need for aid and attendance of another person requires that at least one of the above disabling factors be met. Turco v. Brown, 9 Vet. App. 222 (1996).  Regarding being bedridden, however, a favorable determination will not be based solely upon an opinion that the Veteran's condition is such as would require him to be in bed.  38 C.F.R. § 3.352(a).  Such a determination instead must be based on the actual requirement of personal assistance from others.  Id.  

Here, the Board finds that the Veteran meets the criteria for SMC for aid and attendance of another.  The relevant facts include that the Veteran is service-connected for the following disabilities:  PTSD rated as 100 percent disabling; diabetes mellitus, type II with erectile dysfunction rated as 20 percent disabling; residuals of a shell fragment wound, right upper arm muscle group rated as 10 percent disabling; hemorrhoids rated as 10 percent disabling; peripheral neuropathy of the right lower extremity rated as 10 percent disabling; peripheral neuropathy of the left lower extremity rated as 10 percent disabling; peripheral neuropathy of the right upper extremity rated as 10 percent disabling; peripheral neuropathy of the left upper extremity rated as 10 percent disabling; and anal/perianal fistula rated as 10 percent disabling.  He has also been granted entitlement to individual unemployability due to his service-connected disabilities (TDIU).  

The Veteran had a VA examination in May 2009.  At that time, it was noted that he was not capable of managing his personal financial affairs and that his ex-wife handled his financial affairs for him.  Further, he had radicular pain in the right lower extremity which the examiner indicated affected his ability to protect himself from hazards in his daily environment.  The Veteran used crutches to walk.

In a December 2009 rating decision, the Veteran was rated as incompetent as a result of his service-connected PTSD.  

The Veteran had an additional VA examination in May 2014.  At that examination, the examiner observed that the Veteran was not permanently bedridden or currently hospitalized.  The Veteran recounted that his daily activities included getting up at varied times; taking his medication followed by watching TV, reading his bible and/or playing with the dogs.  He stated that he often took naps in the afternoon.  The examiner noted that the Veteran did not use an orthopedic or prosthetic appliance.  The Veteran reported that he had occasional dizziness, mild memory loss and occasional imbalance affecting his ability to ambulate.  It was indicated that the Veteran was unable to bathe himself.  The examiner further noted that the Veteran could walk without the assistance of another person and used a cane for ambulation.  The examiner stated that the Veteran was unrestricted in his ability to leave his home.  The examiner documented the Veteran's reports that his cervical spine limited his motion due to being stiff and achy.  The Veteran reported that he was going to have back surgery the following day.  Upper extremity strength and coordination findings indicated that both sides had mild or moderate impairment.  

Although the examiner commented that the Veteran's ability to feed and groom himself were normal as well as his toileting ability, he nevertheless had difficulty dressing and bathing.  Moreover, the Veteran reported that he had trouble buttoning buttons and his arm sometimes limited his motion.  He further stated that he did not leave the house much except once in a while he would drive to the store to get ice cream because his wife would not buy ice cream for him.  It was also indicated that the Veteran was not capable of managing his financial affairs and he reported that his wife had been managing it for the past four years.  The examiner concluded that the Veteran was able to walk in and out of his home independently.

In addition, at the Veteran's May 2014 VA examination regarding the Veteran's PTSD, the examiner opined that the Veteran's PTSD symptoms alone did not limit the Veteran's ability to dress, feed or bathe himself or attend to the need, nature or walk in and out of the house.  She stated that the Veteran was not bedridden, housebound or in need of protections from daily activities due to PTSD symptoms alone.  In reaching this conclusion, the examiner observed that he and his wife of four years had a good relationship.  In any event, the examiner noted that the Veteran had difficulty with dressing himself and was frustrated by the things he could no longer do by himself, but needed assistance from others, including his wife.    

At the Veteran's October's 2016 hearing, he testified that he had difficulty taking care of himself, including the ability to cut his hair, shaving, feeding himself, bathing and buttoning his clothes to get ready for Sunday church service due to the tremors in his hands.  He also indicated that he was not able to manage his medication regime because of his memory loss from his PTSD.   

In November 2016, the Veteran submitted a private examination report from Dr. B.D., his private treating physician.  Dr. D.B. listed the Veteran's diagnoses as chronic obstructive pulmonary disease, congestive heart failure, hypertensive cardiovascular disease, PTSD, bipolar disorder, diabetes mellitus, type II, hyperlipidemia, hypothyroidism and idiopathic neuropathy.  He stated that tremors, peripheral neuropathy and degenerative disc disease (DDD) weakness.  Dr. D.B. indicated that the Veteran was unable to feed himself due to tremors and PTSD as well as shave, groom or bathe without assistance.  It was also noted that the Veteran was unable to correctly manage his medication without assistance.  Dr. B.D. observed that the Veteran was unable to grip or perform fine motor skills or movement due to weakness and tremors.  He stated that the Veteran had bilateral lower extremity weakness as well as peripheral neuropathy that caused unsteady balance and weakness.  Dr. B.D. also observed that the Veteran had loss of bladder and bowel control, poor balance, memory loss and a history of falls due to ambulating without assistance.  He commented that the Veteran could occasionally leave the home - once a week - alone for a short period of time, but concluded that the Veteran was unable to leave home additionally without assistance due to memory loss, weakness and neuropathy.

Given the above, the Board finds that entitlement to SMC by reason of the need for regular aid and attendance from another person is warranted.  The evidence of record demonstrates that the Veteran needs assistance with activities of daily living including feeding, dressing, ambulation and maintaining hygiene due to his service-connected disabilities.  Further, he required assistance in managing his financial affairs as a result of his PTSD.  Thus, he meets the prerequisite for aid and attendance from another.   See generally Turco v. Brown, 9 Vet. App. 222 (1996).  

As implied from above, it is not required that all of the disabling factors be found to exist before a favorable determination is made for regular need for aid and attendance of another person.  38 C.F.R. § 3.352(a).  The particular personal functions that the Veteran is unable to perform should be considered in connection with his condition as a whole.  Id.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Id.  The performance of the necessary aid and attendance service by a relative or other member of the Veteran's household will not prevent a favorable determination.  38 C.F.R. § 3.352(c).

In sum, the medical evidence of record supports the Veteran's statements that his service-connected disabilities render him unable to perform daily activities of living without the assistance of another.  Accordingly, the claim for SMC for aid and attendance from another is granted.


ORDER

Entitlement to special monthly compensation based on aid and attendance is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


